Title: To Benjamin Franklin from the Comte de Turin, 7 February 1778: résumé
From: Turin, ——, comte de
To: Franklin, Benjamin


<Chateau de Glaye, near La Ferté-Bernard, Maine, February 7, 1778, in French: Your knowledge of the natural world makes me hope that you will help some one who since his retirement from service has given himself to the study of natural history. I should like to acquire live animals and birds of both sexes to breed in France. Any success I may have, even if it does not prove useful, will at least give me the satisfaction of dealing with the animal kingdom. You must have more acquaintances among naturalists than you can keep in touch with, busy as you are in working for justice; I should be happy if you could interrupt those great affairs long enough to tell me of such acquaintances who might get me live creatures, any but dangerous carnivores, from North and South America. For several years I have considered a tour of coastal wild life ending at Philadelphia; various distractions and then the present disturbances have prevented me. Our affairs will now be interconnected, I hope, though I can be of no use to you and your countrymen. I wait eagerly to learn whether my one son will be permitted to have his baptism of fire in America; I should then accompany him. You brought your children with you, and I am a widower.>
